DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1, is allowed because the closest prior art of record Neitemeier et al. US20180084719, Applicant’s admitted prior art and RUTENBERG RU 2583634 either in singularly or in combination fails to anticipate or render obvious the limitations of a camera arranged in an interior of the driver’s cab arranged in an operative area of a cleaning device of the front windshield so that a detection area of the camera can be optically acquired at least through a portion of the operative area of the cleaning device, in combination with the limitations set forth by the claim.
With respect to claim 1, Neitemeier et al. US20180084719, teaches an agricultural harvesting machine (see abstract, Fig. 1, para. 0002, 0029, agricultural work machine 1 configured as a combine harvester 2 with a crop gathering machine 3 configured as a cutting unit attachment 4) comprising: a supporting frame (cutting unit attachment, see para. 0029), a cutting mechanism arranged on the supporting frame via an inclined conveyor (see para. 0013, 0029, wherein a crop cutting device 10 and an incline conveyor 5 is disclosed), a driver's cab (see Fig. 1, para 0031), and  at least one camera arranged (see para. 0014, wherein a camera is disclosed).
However, Neitemeier teaches driver’s cab arranged via at least one damper unit n the supporting frame and at least one camera arranged in an interior of the driver’s cab.
Applicant’s admitted prior art discloses a harvesting machine comprising a driver’s cab arranged at a supporting frame with an intermediary of at least one damper unit, that the driver’s cab is typically arranged above a cutting mechanism so that a machine operator occupying the driver’s cab has a good view over the crop of the cutting mechanism and can precisely control the harvesting machine and that it is common to mount the driver’s cab on the supporting frame by means of at least one damper unit and that harvesting machines of the type described above are already known from the prior art (see page 2, lines 9-20, of original disclosure of the invention).  
 However, Neitemeier and Applicant’s admitted prior art do not expressly or explicitly teaches the at least one camera arranged in an interior or the driver’s cab.
Rutenberg RU 2583634 teaches a system related to agricultural machines comprising a camera a camera for monitoring the functions of a vehicle that can be located inside or outside of a cab of the vehicle, the camera comprising a housing hermetically closed by a frame in order to protect the lens from environmental influences.
However, Neitemeier et al. US20180084719, Applicant’s admitted prior art and RUTENBERG RU 2583634 either in singularly or in combination fails to anticipate or render obvious the limitations of a camera in an interior of the driver’s cab arranged in an operative area of a cleaning device of the front windshield so that a detection area of the camera can be optically acquired at least through a portion of the operative area of the cleaning device, in combination with the limitations set forth by the claim without the use of impermissible hindsight.
Dependent claims 2-11 are allowed for the reasons explained above with respect to independent claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864